Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 8, and 15:
“The only teaching anywhere in Kanapathipillai regarding the valid indicator being cleared states that the clearing occurs at reset, which appears to refer to a reboot of the processor. Applicant submits that the reset that is discussed in Kanapathipillai does not teach, disclose, or suggest unsetting the valid indicator in a register upon completion of the second store instruction, as is recited in Claim 5. Rather, if the valid indicator is cleared at reset as is taught in Kanapathipillai, clearing of the valid indicator would be performed in Kanapathipillai independently of whether any instruction has completed or not. Further, Applicant submits that application of the LRU policy of Marshall to the system of Kanapathipillai does not teach, disclose, or suggest unsetting a valid indicator in response to any particular condition regarding a store instruction, much less upon completion of the second store instruction as is recited in Claim 5. Applicant therefore submits that Claim 1 is allowable over the cited references for at least these reasons; that independent Claims 8 and 15 are allowable for the same or similar reasons as Claim 1, and that dependent Claims 3-4, 6- 7, 10-11, 13-14, 17-18, and 20 are allowable at least by virtue of dependence on an allowable base Claim.”

This argument is found to be persuasive for the following reasons. The examiner agrees that neither of the Kanapathipillai and Marshall references alone, or in combination, teach the newly claimed limitation. The combination was previously used to allow for implementing a LRU replacement algorithm for the load-store dependency table of Kanapathipillai. This would allow for invalidating an entry within the load-store dependency table at a time well after completion of a load and store that correspond to the entry in the table. However, the LRU replacement algorithm wouldn’t implement unsetting a valid indicator in the load-store dependency table upon completion of the second store instruction. Thus, the rejections based on Kanapathipillai and Marshall have been withdrawn.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183